Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/6/20 and 11/17/20 have been considered by the examiner.

Drawings
The drawings received on 10/6/20 are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8, 9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford (US 5,461,297).
   Crawford discloses a series parallel switchable capacitor charging system in Figures 1-4.

In regard to claim 1. A power converter (Figure 3a) comprising: a first rectifier circuit (Figure 3a: (320a)) having a pair of first rectifier circuit output terminals (Figure 3a: (+) and (-) of (320a)) and a second rectifier circuit (Figure 3a: (320c)) having a pair of second rectifier circuit output terminals (Figure 3a: (+) and (-) of (320c)); a snubber circuit comprising a first diode (Figure 3a: (335d)) and a first capacitor (Figure 3a: (325a)) connected to each other at a first node (Figure 3a: (-) of (320a)) and connecting the pair of first rectifier circuit output terminals, a second diode (Figure 3a: (335c) and a second capacitor (Figure 3a: (325c)) connected to each other at a second node (Figure 3a: (+) of (320c)) and connecting the pair of second rectifier circuit output terminals, a third diode (Figure 3a: (335e / 335f)) connecting the first node to one of the pair of second rectifier output terminals, and a fourth diode (Figure 3a: (335a / 335b)) connecting the second node to one of the pair of first rectifier output terminals (see abstract, col. 6, lines 21-23 and col. 10, lines 33 to col. 11, line 19).

In regard to claim 2. The power converter of claim 1, wherein the first capacitor (Figure 3a: (325a)) is connected to the one of the pair of first terminals not connected to the third diode (Figure 3a: (335e / 335f)) and the second capacitor (Figure 3a: (325c)) is 

In regard to claim 4. The power converter of claim 1, wherein each of the first rectifier circuit and the second rectifier circuit are one of a full bridge rectifier (Figure 3a: (320a and 320c)).  

In regard to claim 5. The power converter of claim 1, wherein the each of the first rectifier and the second rectifier comprises a plurality of silicon diodes (Figure 3a: (320a and 320c)).  

In regard to claim 6. The power converter of claim 1, wherein each of the first rectifier circuit and the second rectifier circuit rectify currents from transformers (Figure 3a: (310a, 310b and 310c)) driven by a multi-phase power system.  

In regard to claim 8. The power converter of claim 1, comprising a plurality of pairs of rectifier sections wherein each of the first rectifier circuit and the second rectifier circuit (Figure 3a: (320a and 320c)) is substantially identical to each other corresponding rectifier section (col. 10, lines 33 to col. 11, line 19).

In regard to claim 9. The power converter of claim 1 in which each rectifier receives power from at least one transformer (Figure 3a: (310a, 310b and 310c)) that has a primary winding.  

In regard to claim 11. A method for reducing voltage spikes in a power converter (Figure 3a) comprising: recirculating snubber energy through a snubber circuit comprising a first 

In regard to claim 13. The method of claim 11, wherein the first capacitor (Figure 3a: (325a)) and the second capacitor (Figure 3a: (325c)) have approximately the same capacitance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 5,461,297).
Crawford discloses a series parallel switchable capacitor charging system in Figures 1-4. Crawford Figure 3a doesn’t teach the use of filter inductor, while Figure 2b teaches the use of filter inductors (245) at the output.
A power converter (Figure 3a) comprising: a first rectifier circuit (Figure 3a: (320a)) having a pair of first rectifier circuit output terminals (Figure 3a: (+) and (-) of (320a)) and a second rectifier circuit (Figure 3a: (320c)) having a pair of second rectifier circuit output terminals (Figure 3a: (+) and (-) of (320c)); a snubber circuit comprising a first diode (Figure 3a: (335d)) and a first capacitor (Figure 3a: (325a)) connected to each other at a first node (Figure 3a: (-) of (320a)) and connecting the pair of first rectifier circuit output terminals, a second diode (Figure 3a: (335c) and a second capacitor (Figure 3a: (325c)) connected to each other at a second node (Figure 3a: (+) of (320c)) and connecting the pair of second rectifier circuit output terminals, a third diode (Figure 3a: (335e / 335f)) connecting the first node to one of the pair of second rectifier output terminals, and a fourth diode (Figure 3a: (335a / 335b)) connecting the second node to one of the pair of first rectifier output terminals (see abstract, col. 6, lines 21-23 and col. 10, lines 33 to col. 11, line 19).  Figure 2b teaches the use of a first and second filter inductor (245). It would have been obvious to one having ordinary skill in the art at the time of the filing to provide a filter inductor as taught in Figure 2b to Figure 3a in order to draw a more even power load during the charging of the capacitor. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 5,461,297) in view of Carpenter et al. (US 4,533,836).
Crawford discloses a series parallel switchable capacitor charging system in Figures 1-4. Crawford fails to teach the use driver that operates in a pulse width modulated mode. Carpenter et al. teaches the use of a pulse width modulated mode in a multiple voltage switching power supply. Crawford discloses a power converter (Figure 3a) comprising: a first rectifier circuit (Figure 3a: (320a)) having a pair of first rectifier circuit output terminals (Figure 3a: (+) and (-) of (320a)) and a second rectifier circuit (Figure 3a: (320c)) having a pair of second rectifier circuit output terminals (Figure 3a: (+) and (-) of (320c)); a snubber circuit comprising a first diode (Figure 3a: (335d)) and a first capacitor (Figure 3a: (325a)) connected to each other at a first node (Figure 3a: (-) of (320a)) and connecting the pair of first rectifier circuit output terminals, a second diode (Figure 3a: (335c) and a second capacitor (Figure 3a: (325c)) connected to each other at a second node (Figure 3a: (+) of (320c)) and connecting the pair of second rectifier circuit output terminals, a third diode (Figure 3a: (335e / 335f)) connecting the first node to one of the pair of second rectifier output terminals, and a fourth diode (Figure 3a: (335a / 335b)) connecting the second node to one of the pair of first rectifier output terminals (see abstract, col. 6, lines 21-23 and col. 10, lines 33 to col. 11, line 19). Carpenter et al. teaches the use of a pulse width modulated mode in a multiple voltage switching power supply. It would have been obvious to one having ordinary skill in the art at the time of the filing to operate the converter in a pulse width modulated mode as taught in Carpenter in Crawford power converter in order to provide stability at duty cycle in excess of fifty percent.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 5,461,297) in view of Carpenter et al. (US 4,533,836).
Crawford discloses a series parallel switchable capacitor charging system in Figures 1-4. Crawford fails to teach the use clamping diodes across a primary winding. Carpenter et al. teaches the use of clamping diodes across a primary winding in a multiple voltage switching power supply. Crawford discloses a power converter (Figure 3a) comprising: a first rectifier circuit (Figure 3a: (320a)) having a pair of first rectifier circuit output terminals (Figure 3a: (+) and (-) of (320a)) and a second rectifier circuit (Figure 3a: (320c)) having a pair of second rectifier circuit output terminals (Figure 3a: (+) and (-) of (320c)); a snubber circuit comprising a first diode (Figure 3a: (335d)) and a first capacitor (Figure 3a: (325a)) connected to each other at a first node (Figure 3a: (-) of (320a)) and connecting the pair of first rectifier circuit output terminals, a second diode (Figure 3a: (335c) and a second capacitor (Figure 3a: (325c)) connected to each other at a second node (Figure 3a: (+) of (320c)) and connecting the pair of second rectifier circuit output terminals, a third diode (Figure 3a: (335e / 335f)) connecting the first node to one of the pair of second rectifier output terminals, and a fourth diode (Figure 3a: (335a / 335b)) connecting the second node to one of the pair of first rectifier output terminals (see abstract, col. 6, lines 21-23 and col. 10, lines 33 to col. 11, line 19). Carpenter et al. teaches the use of a clamping diodes in a multiple voltage switching power supply. It would have been obvious to one having ordinary skill in the art at the time of the filing to use a clamping diode across the primary winding as taught in Carpenter in Crawford power converter in order to prevent negative voltages from being generated across the primary winding.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 5,461,297) in view of Nielsen et al. (US 2007/0195566 A1) .
Crawford discloses a series parallel switchable capacitor charging system in Figures 1-4. Crawford Figure 3a doesn’t teach the use of capacitors in series across the output. Nielsen et al. teach the use of capacitors in series across the output voltage. 
 A method for reducing voltage spikes in a power converter (Figure 3a) comprising: recirculating snubber energy through a snubber circuit comprising a first diode (Figure 3a: (335d))  and a first capacitor (Figure 3a: (325a)) connected to each other at a first node (Figure 3a: (-) of (320a)) and connecting the pair of first rectifier circuit output terminals (Figure 3a: (+) and (-) of (320a)), a second diode (Figure 3a: (335c) and a second capacitor (Figure 3a: (325c)) connected to each other at a second node (Figure 3a: (+) of (320c)) and connecting the pair of second rectifier circuit output terminals, a third diode (Figure 3a: (335e / 335f)) connecting the first node to one of the pair of second rectifier output terminals, and a fourth diode (Figure 3a: (335a / 335b)) connecting the second node to one of the pair of first rectifier output terminals (see abstract, col. 6, lines 21-23 and col. 10, lines 33 to col. 11, line 19). Nielsen et al. teach the use of capacitors in series across the output voltage in Figure 1, (C2 (135) and C3 (140).  It would have been obvious to one having ordinary skill in the art at the time of the filing to provide a capacitors in series as taught by Nielsen et al. in Crawford power converter in order to draw a more even power load during the charging of the capacitor. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chung et al. (US 2011/0057639 A1) disclose a passive lossless snubber cell for a power converter.
Abdoulin (US 2001/0002171 A1) discloses a secondary side switching regulator having a phase lock loop control circuit.
Schaible et al. (US 6,980,447 B1) disclose an active snubber circuit for synchronous rectifier.
Bhagwat et al. (US 5,875,103) disclose a full range soft switching DC-DC converter.
Salmia et al. (US 2017/0307013 A1) disclose an active magnetic bearing controller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838